Citation Nr: 1119394	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, including due to exposure to Agent Orange and other herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1969 to August 1973.

This appeal to the Board of Veterans' Appeals (BVA or Board) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

Diabetes mellitus, type II, was not manifested during service or for many years following separation from service, and is not shown to be causally or etiologically related to service.  


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated during active service and may not be presumed to have been so incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated January 2006 and February 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with his claim for service connection for diabetes mellitus, type II.  However, a VA examination is not necessary for this claimed disorder, because the evidence does not meet the criteria set forth in 38 C.F.R. § 3.159(c)(4).  Specifically, as will be discussed in the decision that follows, there is no credible evidence of an event, injury, or disease in service upon which a current disability may be based.  As such, the Board will not return this claim for an examination. VA's duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Charles v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

The Veteran, who served on active duty in the U.S. Navy from October 1969 to August 1973, contends he has diabetes mellitus, type II, which may have been caused by his exposure to Agent Orange while serving aboard the USS Sumter when it was stationed off the coast of Vietnam.  Unfortunately, however, after reviewing the relevant evidence of record, the Board finds that the preponderance of the evidence is against this claim under all theories, so it must be denied.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent, such as the dioxin in Agent Orange, unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An opinion of VA's General Counsel held that service on a deep-water naval vessel off the shores of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  And, as already alluded to, the Federal Circuit Court since has clarified that service in the Republic of Vietnam requires service on the landmass of Vietnam or inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

The following diseases are associated with herbicide exposure for purposes of this presumption:  chloracne or other acneform disease consistent with chloracne, Type II Diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).

Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two things.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine whether service connection may be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

As an initial matter, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be proof the Veteran has the disability claimed.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225 (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).  Concerning this, the Veteran submitted private treatment records from October 2003 to February 2006 from S.N.C., a family nurse practitioner, and Dr. M.B.  These treatment records include treatment for various disorders but, notably, a February 2006 treatment record from shows a diagnosis of diabetes mellitus with a directive to continue treatment.  

First, concerning entitlement to service connection on a presumptive basis, the Veteran has failed to establish that his service aboard the USS Sumter ever involved duty or visitation on the landmass of Vietnam or inland waterways, rather than just off the coast on this vessel.  Concerning this, his service personnel records indicate he served aboard the USS Sumter in May 1971, which was stationed in the waters off the coast of Vietnam.  And, as mentioned above in, the Veteran alleges this ship docked in the DaNang harbor and that he disembarked, so actually set foot on the landmass of Vietnam.  But this allegation remains unsubstantiated.  See http://www.history.navy.mil/danfs/index.html, the Dictionary of American Fighting Ships (enabling the user to research the history of a specified naval vessel.  This site provides useful information in attempting to determine whether a vessel had "brown water" service in the inland waterways in the Republic of Vietnam or was a "blue water" vessel that docked in Vietnam, although it does not appear the listings are all-inclusive.)  

Nevertheless, here, the Veteran's records do not show that he ever disembarked in Vietnam during his tour.  The Board realizes he was awarded the Vietnam Service Medal (VSM) and one bronze star, but the VSM was awarded to all members of the Armed Forces of the United States serving in Vietnam and the contiguous waters or airspace thereover, as well as for those who served in Thailand, Laos or Cambodia while serving in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6.5 (U.S. Department of Defense Manual 1348.33-M, September 1996).  Therefore, his receipt of the VSM, even in combination with his bronze star, while certainly commendable in their own right, are not indicative of his actual service on the landmass of Vietnam or inland waterways.  See Haas, 525 F.3d at 1168.  

Further, the RO attempted to verify whether the USS Sumter had in fact docked in DaNang, as the Veteran contends.  However, in a letter dated March 2009, the National Archives Modern Military Branch division responded to the inquiry with the statement that the "Sumter was en route from Subic Bay to the Gulf of Tonkin" at the time the Veteran claims the vessel was docked in DaNang, Vietnam.  
Therefore, it cannot be presumed he has diabetes mellitus as a result of his military service because the Veteran is not shown to have actually been in Vietnam at any point during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

But even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claim must still be reviewed to determine whether service connection may be established alternatively on a direct incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).  The Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to herbicides, including Agent Orange.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Concerning in-service incurrence, the Veteran's service treatment records are completely unremarkable for any relevant complaints, treatment, or a diagnosis of diabetes mellitus, or even relevant symptomatology of the disease.  His July 1973 separation examination was equally unremarkable for any indication of diabetes mellitus or attendant symptoms.  So there is no objective indication of the disease while the Veteran was in service.  His active service ended in August 1973, the month following that separation examination.

The Veteran also has failed to provide any objective indication of diabetes mellitus, type II, until February 2006, so more than three decades after his active service ended.  The lapse of so many years after his separation from service and the first documented complaint of this claimed disorder is probative evidence to be considered in determining whether his current disability may be traced back to his military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Of equal or even greater significance, there is simply no medical evidence of record etiologically linking the disease to the Veteran's active service, including especially to his exposure to herbicides while stationed on board the USS Sumter.

Concerning this, the Veteran has provided VA treatment records from January 2002 to August 2009, which relate only to his complaints of hearing loss and no indication whatsoever he sought treatment for diabetes mellitus from a VA facility.  Further, his private treatment records from October 2003 to February 2006 from S.N.C., his family nurse practitioner, and Dr. M.B, show only the February 2006 diagnosis of the disease and a notation stating to continue treatment.  There is no indication in the claims file that either private medical provider attributed his diabetes mellitus to the Veteran's military service, much less rendered an opinion as to its etiology.  

The Board notes the Veteran was not afforded a VA compensation examination, as stated above.  However, since the Veteran has not established that he was either exposed to herbicides or that he suffered from diabetes mellitus in service, an examination to ascertain the etiology of his current disorder is not warranted.  

Absent this supporting medical nexus evidence, service connection is not warranted.  The Board notes the lay statement submitted in December 2008 from a fellow soldier who was also on the USS Sumter with the Veteran.  The statement supports the Veteran's assertion that they disembarked from the vessel while stationed in DaNang.  However, there is simply no evidence to support these contentions, and as noted above, official records show that the USS Sumter was en route from Subic Bay to the Gulf of Tonkin at the time the Veteran claims the vessel was docked in DaNang, Vietnam.  

Further, while the Veteran is competent, to for example describe any symptoms associated with diabetes mellitus, type II, he has experienced, whether in service or during the many years since his discharge, he is not also competent to in turn attribute this disease and associated symptoms to his exposure to herbicides, for that matter, to any other incident of his active service.  The Board notes that his military occupational specialty was as a medical assistant in the Navy and he is currently a physician's assistant.  Therefore, he is aware of the symptoms associated with his disorder.  But, as to the determination of whether his diabetes is due to exposure to herbicides or another event occurring in service, is a medical, not lay, determination.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, against the other evidence of record).  See also 38 C.F.R. § 3.159(a)(2); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Therefore, service connection may not be established based on chronicity in service or continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  It is worth reiterating in this regard that evidence that relates the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97

Accordingly, for these reasons and bases discussed, the preponderance of the evidence is against the Veteran's claim for diabetes mellitus, type II, so there is no reasonable doubt to resolve in his favor, and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, type II, is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


